



COURT OF APPEAL FOR ONTARIO

CITATION:
Collett v. Reliance Home
    Comfort Limited Partnership (Reliance Home Comfort), 2012 ONCA 822

DATE: 20121127

DOCKET: C55215

Rosenberg, Gillese and Lang JJ.A.

BETWEEN

Geoffrey Collett and Sandra Collett

Plaintiffs (Respondents)

and

Reliance Home Comfort Limited Partnership also
    known as Reliance Home Comfort

Defendant (Appellant)

Tim Buckley and Heather K. Pessione, for the appellant

Mark A. Mason and Hillel David, for the respondent

Heard: October 23, 2012

On appeal from the order of Justice Gladys Pardu of the
    Divisional Court, dated December 7, 2011.

Gillese
    J.A
.:

[1]

This appeal, like the companion case of
Szilvasy v. Reliance Home Comfort
    Limited Partnership (Reliance Home Comfort)
, 2012
    ONCA 821
(
Szilvasy
), involves the application of s. 9(2) of the
Consumer Protection Act, 2002
, S.O. 2002, c. 30, Schedule A (the
CPA
)
    to the rental of a hot water heater.

OVERVIEW

[2]

Geoffrey Collett and Sandra Collett (the Colletts or the respondents) purchased
    their home in Oakville, Ontario in 1996. The hot water heater in the house had
    been installed in June 1988.  The original homeowner rented the water heater from
    a predecessor company of Reliance Home Comfort Limited Partnership (Reliance or
    the appellant).

[3]

The Colletts took over rental of the water heater and paid Reliances
    monthly bills.

[4]

In early May of 2007, Mr. Collett discovered a leak from the water
    heater, which had caused damage to carpet and baseboards.  Reliance replaced
    the water heater at no cost to the Colletts.

[5]

The Colletts brought a subrogated claim in Small Claims Court for the property
    damages arising from the leak.  They succeeded at trial and were awarded damages
    in the amount of $3,994.15, plus disbursements, costs and interest.

[6]

Reliances appeal to the Divisional Court was dismissed.

[7]

With leave, it appeals to this court.

[8]

The factual differences between this case and
Szilvasy
do not
    affect the outcome.  For the reasons given in
Szilvasy
, in my view, this
    appeal must fail.

DISPOSITION

[9]

Accordingly, I would dismiss the appeal. I would make a single cost
    award in respect of the two appeals by ordering Reliance to pay costs in the
    agreed on sum of $16,000, all inclusive, to the respondents in both appeals.

Released: November 27, 2012 (E.E.G.)

E.E. Gillese
    J.A.

I agree M. Rosenberg J.A.

I agree S.E. Lang J.A.


